DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 10, 12 and 17-23 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Claim 10 recites the limitation "the conductive material” in line 1.  
B.	Claim 12 recites the limitation "the surface of the first conductive interconnect structure” in line 4.  
C.	Claim 12 recites the limitation "the surface of the second conductive interconnect structure” in line 7.  
D.	Claim 17 recites the limitation "the material” in line 3.  
E.	Claim 17 recites the limitation "the predetermined temperature” in lines 4-5.  


3.	Limitations as recited in claim 17, lies 3-5 include “a volume of the second recessed portion corresponding to an expansion of the material of the one or more second conductive interconnect structures when heated to the predetermined temperature”.
		However, as described in the specification (for example, 702A-C/702A’-C’ in Fig. 7A-C; para 0065), the volume of the recessed portion depends on processes (for example, annealing at various time, temperature, pressure conditions, etc.) and materials involved. It is unclear from the claim language above, which material is subjected to which process conditions so that a volume of the recessed portion can be determined? 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 12, 13, 15-17 and 24, insofar as being in compliance with 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al., (IDS: US Pat. Appln. Pub. 2013/0320556, hereinafter Liu).  

Regarding claim 12, Liu discloses a microelectronic assembly (MEA), comprising:
a first substrate (insulating material 114 in Fig. 1-5; para 0018) having a bonding (top) surface, the bonding surface of the first substrate having a planarized topography, a first conductive interconnect structures/CIS (conductive pad 112 on right in Fig. 1-5; para 0016) embedded in the first substrate with a first embedded layer/EL (sealing layer 120a in Fig. 5, 1-5; para 0016, 0018, 0020, 0023) on a portion of the surface of the first CIS; 
a second substrate having a bonding surface, the bonding surface of the second substrate having a planarized topography, a second CIS embedded in the second substrate with a second EL on a portion of the surface of the second CIS (see 114b, CIS 112b and 120b respectively in Fig. 5, 1-5; para 0016, 0018-0020, 0023);
a bond interface (see an interface joining 114a and 114b in Fig. 5) at which the bonding surface of the first substrate is bonded to the bonding surface of the second substrate, the first and second ELs of the first and second substrates contacting and forming an enclosed cavity (120a, 120b and aperture 122 respectively in Fig. 5; para 0023, 0030)
(Fig. 1-5).



Regarding claim 15, Liu discloses a microelectronic assembly (MEA), comprising:
a first substrate (insulating material 114 in Fig. 1-4; para 0018) having a bonding (top) surface, the bonding surface of the first substrate having a planarized topography; 
one or more conductive interconnect structures/CIS (conductive pad 112 in Fig. 1-5; para 0016) embedded in the first substrate and exposed on the bonding surface of the first substrate; 
a first recessed portion (116 in Fig. 1-4; para 0020) disposed in a surface of at least one of the one or more first CIS, wherein a depth of the first recessed portion is as high as 80 nm (see para 0020)
(Fig. 1-4).

Regarding claims 16 and 24 respectively, Liu discloses the entire claimed structure as applied to claim 12 above, including:
a second substrate having a bonding surface, the bonding surface of the second substrate having a planarized topography and directly bonded to the bonding surface of the first substrate without an adhesive (see 114b and 114a respectively in Fig. 5, 1-5; para 0016, 0018-0020, 0023); 
one or more second CIS embedded in the second substrate and exposed at the bonding surface of the second substrate, the one or more second CIS directly bonded to the one or more first CIS (see 112b and 112a respectively in Fig. 5); and 
the first recessed portion disposed within a perimeter of the one or more first CIS (see 116 and 112 respectively in Fig. 1-4). 

Regarding claim 17, the limitations “a volume …..corresponding to an expansion of the material …….when heated to the predetermined temperature”, are taken to be product-by-process limitations, it is the patentability of the claimed product and not of recited process steps which must be established, because only the final product/structure is relevant, not a determination of a volume based on an expansion of a selected material subjected to “a given temperature”, “a given pressure”, “infrared reflow conditions”, “rapid thermal anneal under vacuum or high pressure conditions”, etc. Therefore, when the prior art discloses a product which reasonably appears to be identical with or only slightly different than the product claimed in a product-by-process claim, a rejection based on sections 102 or 103 is fair.
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marrosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by .

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-7, 10, 11, 14 and 25 insofar as being in compliance with 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., (IDS: US Pat. Appln. Pub. 2013/0320556, hereinafter Liu) in view of Lee et al., (IDS: US Pat. 6423640, hereinafter Lee).

Regarding claim 1, Liu discloses a microelectronic assembly (MEA), comprising:
a first substrate (insulating material 114 in Fig. 1-5; para 0018) having a bonding (top) surface, the bonding surface of the first substrate having a planarized topography;
first and second conductive interconnect structures/CIS (conductive pads 112 on left and right respectively in Fig. 1-5; para 0016) embedded in the first substrate and exposed at the bonding surface of the first substrate; 
a first recessed portion/cavity (116 on the left in Fig. 1-5; para 0020) disposed in a surface of the first CIS; and
a second recessed portion/cavity (116 on the right in Fig. 1-5; para 0020) disposed in a surface of the second CIS, the first and second recessed portions at least partially filled with a first embedded layer/EL (sealing layer 120 in Fig. 4; para 0023)
(Fig. 1-4).
Liu does not explicitly teach the second CIS having a larger surface area at the bonding surface than the first CIS and the second recessed portion having a larger volume than the first recessed portion.
	Lee teaches a microelectronic substrate having conventional CIS (28 in Fig. 3A) having first and second CIS (see 28 on left and right respectively in Fig. 3A; col. 2, line 37), wherein the second CIS has a larger surface area at the top surface than the first CIS and a second recessed portion having a larger volume than the first recessed portion (see respective recesses having 28 in Fig. 3A) providing the desired bonding configuration.

Liu and Lee are analogous art because they are directed to Semiconductor Wafer/Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Liu, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to select the second CIS having a larger surface area at the bonding surface than the first CIS and the second recessed portion having a larger volume than the first recessed portion, as taught by Lee, so that  the desired bonding configuration and electrical performance can be achieved and the mechanical stress can be reduced with improved reliability in Liu’s MEA.      

Regarding claims 2-6, 10 and 11 respectively, Liu and Lee teach substantially the entire claimed structure as applied to claim 1 above, wherein Lee teaches conventional CIS (28 in Fig. 3A) having first and second CIS (see 28 on left and right respectively in Fig. 3A; col. 2, line 37), wherein the second CIS has a larger surface area at the top surface 
a second substrate having a bonding surface, the bonding surface of the second substrate having a planarized topography and directly bonded to the bonding surface of the first substrate without an adhesive; and first and second CIS  embedded in the second substrate and exposed at the bonding surface of the second substrate, the second CIS having a larger surface area at the bonding surface than the first CIS of the second substrate, the first CIS of the second substrate directly bonded to the first CIS of the first substrate and the second CIS of the second substrate directly bonded to the second CIS of the first substrate (see the bonded MEA having substrates 114a, 114b and CIS 112a, 112b in Fig. 5, 1-5; para 0016, 0018-0020, 0023);
a first recessed portion disposed in a surface of the first CIS of the second substrate and a second recessed portion disposed in a surface of the second CIS of the second substrate, the first and second recessed portions of the second substrate at least partially filled with a second EL, the second EL directly bonded to the first EL without adhesive (see recesses 116 of 112a and 112b   filed by 120a and 120b respectively in Fig. 5, 1-5; para 0016, 0018-0020, 0023)
the first CIS of the first and second substrates form a first conductive interconnect/CI and the second CIS of the first and second substrates form a second CI, and wherein the first recessed portions of the first and second substrates form a first cavity (aperture 122 on left in Fig. 5; para 0030) within the first CI and the second recessed portions of the first and second substrates form 
the second cavity having a volume that is greater than a volume of the first cavity;
one or more cavities (recesses 116 in Fig. 1-5) in the surface of the first and/or second CIS of the first substrate, within a perimeter of the first and/or second CIS of the first substrate, the one or more cavities filled with the first EL (see 120 in Fig.1-5);
a conductive material of the first EL is different from a material of the first and second CIS (see para 0023 and 0016 respectively); and 
Liu further teaches the first EL comprising conventional tin (Sn) or a high Sn containing solder and the CIS comprising conventional copper/Cu (see para 0016, 0023), providing a coefficient of thermal expansion (CTE) of the first EL being greater than that of a material of the first CIS due to their physical properties (for example, CTE of high Sn alloy and Cu being about 28.0 and 17 ppm respectively).

Regarding claim 7, Liu and Lee teach substantially the entire claimed structure as applied to claims 1 and 2 above, except the second CIS of the first and second substrates have a surface width dimension greater than 5 microns.
The determination and selection of parameters including dimensions (length/width, surface area, depth, volume, etc.) of conductive pads/CIS, ball/bump, wiring lines, filled recess/cavity in an insulating layer, etc., a number of CIS/pads, 
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the second CIS of the first and second substrates have a surface width dimension greater than 5 microns,     so that the bonding strength and the CIS alignment can be improved in Lee and Liu’s MEA.

Regarding claim 14, Liu and Lee teach substantially the entire claimed structure as applied to claim 12 above, including the cavity extending as high as 80nm (para 0020), but fail to teach explicitly the cavity extending more than 100 nm below the bond interface.
The determination and selection of parameters including dimensions (length/width, surface area, depth, volume, etc.) of conductive pads/CIS, ball/bump, wiring lines, filled recess/cavity in an insulating layer, etc., a number of CIS/pads, recesses, etc., in Semiconductor/Wafer Packaging and Interconnect Technology art, is a subject of routine experimentation and optimization to achieve the desired bonding configuration, electrical performance, reduced mechanical stress and improved reliability for the MEA. 
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to select the cavity extending 

Regarding claim 25, Liu and Lee teach substantially the entire claimed structure as applied to claim 15 above, except the one or more first CIS comprise multiple CIS with different widths and/or surface areas at the bonding surface.
 	Lee teaches a microelectronic substrate having conventional multiple CIS (28 in Fig. 3A) having first and second CIS (see 28 on left and right respectively in Fig. 3A; col. 2, line 37), wherein the second CIS has a larger surface area at the top surface than the first CIS and a second recessed portion having a larger volume than the first recessed portion (see respective recesses having 28 in Fig. 3A) providing the desired bonding configuration.
	The determination and selection of parameters including dimensions (length/width, surface area, depth, volume, etc.) of conductive pads/CIS, ball/bump, wiring lines, filled recess/cavity in an insulating layer, etc., a number of CIS/pads, recesses, etc., in Semiconductor/Wafer Packaging and Interconnect Technology art, is a subject of routine experimentation and optimization to achieve the desired bonding configuration, electrical performance, reduced mechanical stress and improved reliability for the MEA. 
Liu and Lee are analogous art because they are directed to Semiconductor Wafer/Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Liu, because they are from the same field of endeavor.
.      

6.	Claims 8-9, insofar as being in compliance with 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., (IDS: US Pat. Appln. Pub. 2013/0320556, hereinafter Liu), Lee et al., (IDS: US Pat. 6423640, hereinafter Lee) and further in view of Wu et al., (US Pat. 7385283, hereinafter Wu).

Regarding claims 8-9 respectively, Liu and Lee teach substantially the entire claimed structure as applied to claim 1, wherein Liu teaches the first EL providing metal-to-metal bonding (see para 0032), but fail to teach: a) the first EL comprised of a silicon-containing material, and b) the silicon-containing material comprising SiC, SiC/SiO2, SiN/SiO2, or a silicide.
	Wu teaches an MEA having an interconnect structure including 	
substrate-to-substrate bonding, wherein the substrates form bonded interconnect layers comprising nonmetal-to-nonmetal bonding with conventional silicon-containing material comprising SiO2 ((for example, see 14, 10a in Fig. 1F; col. 3, line 50-col. 4, line 10) to provide robust hybrid bonding, 

	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate a)-b), as taught by Wu, so that the bonding flexibility can be improved, the stress can be reduced and the processing can be simplified in Lee and Liu’s MEA.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NITIN PAREKH/Primary Examiner, Art Unit 2811